DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  There was no new Information Disclosure Sheet (IDS) since this response, dated 22 February 2021, was filed. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2021 has been entered.
	
				Status of Claims
Applicant’s arguments have been fully considered.  Claims 1, 8 and 15 are amended.  Claims 6, 13 and 20 are canceled.  Claims 1-5, 7-12 and 14-19 are presented for examination, of which Claims 1, 8 and 15 are the only independent claims.  Action on the merits follow:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Publication No. 20160163138 A1 from Turner et al., (hereinafter referred to as Turner), in view of U.S. PG Publication No. 20170122617 A1 from Sinha et al., (hereinafter referred to as Sinha) and further in view of U.S. PG Publication No. 20150120551 A1 from Jung et al., (hereinafter referred to as Jung).

As per Claim 1, Turner teaches;
A method comprising: 
receiving, by a thermostat device, an input signal from a user device requesting local operation of the thermostat device for a designated time period, 

electronically receiving, by the thermostat device from the reservation management host server, a control message sent in response to an approval of the payment credential data; (see at least Turner, Fig. 7, Item 706, ¶¶ [0026], [0036], [0051] and [0065]).

permitting, in response to the received control message, the local operation of the thermostat device for the designated time period; (see at least Turner, ¶¶ [0051], [0052] and [0060]).

Further, Turner discloses the details of receiving access credentials, (see at least Turner, Fig. 7, Item 702 and ¶ [0051]).  However, Turner does not specifically disclose the concept of a device identifier associated with the thermostat.  In the same field of endeavor, Sinha teaches; 

electronically sending, by the thermostat device to a reservation management host server, a reservation request message including the payment credential data and a token identifier corresponding to the thermostat device; (see at least Sinha, ¶¶ [0128] and [0129]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Turner to incorporate the teachings of Sinha which provides greater detail with regard to mutli-functional thermostatic device in rental circumstances; (see at least Sinha, ABSTRACT; “A multi-function thermostat for a hotel room. The thermostat includes a touch-screen interface, a communications interface, and a processing circuit. In some embodiments, the touch-screen interface is configured to present information to a hotel guest and receive input from the hotel guest. The communications interface is configured to communicate with a hotel system. The processing circuit is configured to retrieve concierge information from the hotel system via the communications interface and cause the touch-screen interface to display the concierge information”). 

(Office Note:  The same motivation statement for combining the teachings of Sinha to the disclosure of Turner in Claim 1 above, also applies to claims below for which the claim limitations involve similar concepts with regard to rental property and access control).
	
Further, Turner discloses the details of receiving access credentials, (see at least Turner, Fig. 7, Item 702 and ¶ [0051]).  However, neither Turner nor Sinha specifically disclose the concept of transmitting a payment authorization.  In the same field of endeavor, Jung teaches; 



wherein the payment credential data is transmitted in a payment authorization message from the reservation management host server to an issuer bank server via an acquirer bank server; (see at least Jung, ¶¶ [0032], [0036], [0059] and [0060]).

	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant’s invention, to have modified Turner and Sihna to incorporate the teachings of Jung which provides greater detail with regard to mutli-functional thermostatic device in rental circumstances; (see at least Jung, ABSTRACT; “Disclosed herein are example embodiments for mobile device-facilitated guaranty provisioning. For certain example embodiments, at least one device, such as a mobile device of a user or customer: (i) may obtain one or more transaction characteristics of at least one product transaction that relates to at least one customer; or (ii) may communicate one or more messages to support a provisioning of at least one guaranty corresponding to at least one product transaction. However, claimed subject matter is not limited to any particular described embodiments, implementations, examples, or so forth”).

NOTE:  Claims 8 and 15 are substantially similar to Claim 1 and as such, these claim limitations are treated in the same manner with regard to the Claim 1 prior art rejection.

As per Claim 2, Turner teaches;

wherein the input signal includes a near field communications (NFC) signal transmitted from a user device; (see at least Turner, ¶¶ [0022], [0028], [0033] and [0034]).

NOTE:  Claims 9 and 16 are substantially similar to Claim 2 and as such, these claim limitations are treated in the same manner with regard to the Claim 2 prior art rejection.

As per Claim 3, Sinha teaches;

wherein the token identifier is a token personal account number (PAN) mapped to a personal account number associated with an owner of the thermostat device; (see at least Sinha, ¶ [0249]).

NOTE:  Claims 10 and 17 are substantially similar to Claim 3 and as such, these claim limitations are treated in the same manner with regard to the Claim 3 prior art rejection.

As per Claim 4, Sinha teaches;



NOTE:  Claims 11 and 18 are substantially similar to Claim 4 and as such, these claim limitations are treated in the same manner with regard to the Claim 4 prior art rejection.

As per Claim 5, Sinha teaches;

wherein the reservation management host server utilizes the token identifier and the payment credential data to create an exclusive reservation for operating the thermostat device for a duration defined by the designated time period; (see at least Sinha, ¶¶ [0204], [0208] and [0209]).

NOTE:  Claims 12 and 19 are substantially similar to Claim 5 and as such, these claim limitations are treated in the same manner with regard to the Claim 5 prior art rejection.

As per Claim 7, Turner teaches;

wherein the input signal includes a near field communications (NFC) signal transmitted from a user device; (see at least Turner, ¶¶ [0022], [0028], [0033] and [0034]).

Response to Arguments

Prior Art rejections under 35 U.S.C. 103:
Applicant’s arguments with respect to claims 1-5, 7-12 and 14-19 have been considered but are non-persuasive because the arguments are directed to the newly amended claim features.  The Examiner conducted and new search for prior art based upon Applicant’s amendments and arguments.  The revised prior art rejection above cites new portions of the Jung reference to read on the “IP addressable device” portion of the newly amended claim language.  
Accordingly, the subject prior art rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474.  The examiner can normally be reached on Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL R KLOBERG/Examiner, Art Unit 3698                                                                                                                                                                                                        
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691